Dav J.
The defendant admitted the execution of the note, and tendered the entire amount due and all that was claimed thereon, and the costs accrued up to the time of filing his answer. The entire amount in controversy as shown by the pleadings was the attorney’s fee, alleged in the petition to be $76.35. The amount in controversy, as shown by the pleadings, being less than one hundred dollars, no appeal lies without a certificate of the trial judge that the cause involves the determination of a question of law upon which it is desirable to have the opinion of the Supreme Court. Code, § 3173. No such certificate has been made in this case. It fol-' Lows that the appeal must be dismissed. This result is not at all unsatisfactory to us, as the record affords abundant evidence that the plaintiff instituted the suit for no other purpose than that of harassing his brother, and needlessly subjecting him to the payment of attorney’s fees and costs.
Appeal dismissed.